Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 10, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2004/0089044 A1 to Tondo in view of WO 2018167029 A1 to Hausmann.
Regarding claim 1, Tondo teaches a metal strip leveler configured to balance position and negative stresses in a metal strip having a stress profile that is asymmetrical along its thickness (Abstract; Figs. 1-2), the leveler comprising: 
at least one leveling assembly 13, 14 (Figs. 1-2) that includes,
a row of upper rolls 12a-m and a row of lower rolls 11a-n that are arranged to define an undulating path for the passage of the metal strip in a pass-line direction along a pass line (Fig. 1; Para. [0005]); 
each of the upper and the lower rolls has a longitudinal axis that is parallel, offset along the pass-line direction, and offset in height relative to each longitudinal axis of each of the other rolls (Fig. 1; Para. [0005]), 
the upper and lower rolls are imbricated to define an undulating path by vertical penetration of the rolls into the pass-line (Figs. 1 and 2; Paras. [0002] and [0006]-[0008]; the rolls are imbricated and Fig. 1 shows the undulating path by vertical penetration of the rolls into the pass-line); 
wherein the longitudinal axes of at least two of the upper rolls and the longitudinal axes of two of the lower rolls are arranged respectively above and below the pass-line to form three vertical penetration gaps into the pass-line (Figs. 1, 2, and 9; Paras. [0002], [0006]-[0008] and [0063]; Fig. 1 shows at least two of the upper and lower rolls arranged respectively above and below the pass line to form vertical penetration gaps into the pass line, e.g., at least rolls 12a, 12b, 11a, and 11b have vertical penetration into the pass-line). 
Tondo fails to explicitly teach the three vertical penetration gaps having a profile of non-linear imbrication values (non-linear penetration profile) that is curved relative to a profile of linear imbrication values, the non-linear penetration profile varying non-linearly along the pass-line direction from the first roll to the last roll in the at least one leveling assembly.
Hausmann teaches a leveler (Figs. 1-2) comprising at least one leveling assembly 1 (Figs. 1-2) that includes, a row of upper rolls 2-5 and a row of lower rolls 6-9 that are arranged to define an undulating path for the passage of the metal strip in a pass-line direction along a pass line, and each of the rolls of the upper rolls 2-5 and lower rolls 6-9 include individual vertical adjustment 12, 13 (Figs. 1-2; Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the leveler of Tondo to include of vertical adjustment elements of Hausmann so that the rolls can be better positioned and adjusted depending on the deformities and shape of the sheet and the desired straightening operation (Hausmann, P. 10, Ln. 35 through P. 11, Ln. 6).
In modified Tondo, each of the rolls in the lower and upper rolls may be individually adjusted vertically and thus the modified leveler has a structure that is capable of arranging the longitudinal axes of at least two upper rolls and the longitudinal axes of at least two lower rolls so that they have three vertical penetration gaps having a profile of non-linear imbrication values (non-linear penetration profile) that is curved relative to a profile of linear imbrication values, the non-linear penetration profile varying non-linearly along the pass-line direction from the first roll to the last roll in the at least one leveling assembly. 
Regarding claim 2, modified Tondo teaches the leveler as claimed in claim 1 (Figs. 1-2), wherein each of the two upper rolls and the two lower rolls is adjustable in the thickness directions of the strip (Hausmann, Fig. 2; modified Tondo includes the individual adjustment mechanisms of Hausmann, thus each of the two upper rolls and two lower rolls are adjustable in the thickness directions of the strip).
Regarding claim 7, modified Tondo teaches the leveler as claimed in claim 1 (Figs. 1-2), further comprising the profile of linear penetration values in the pass-line direction decreases from an entry toward an exit of at least one strip leveling portion along the pass line (Figs. 1, 2, and 9; Paras. [0002], [0006]-[0008] and [0063]; the linear penetration values in line 73 decreases from the entry toward the exit).
Regarding claim 8, modified Tondo teaches the leveler as claimed in claim 1 (Figs. 1-2), further comprising at least two tensioners 31, 32 are arranged upstream and downstream respectively of at least one group of upper and lower rolls, for subjecting the strip to a tensile stress (Fig. 1; Para. [0005]; 31 and 32 are “tensioning drums arranged in an ‘S-shaped’ configuration” and are upstream and downstream of the upper and lower rolls).
Regarding claim 10, modified Tondo teaches the leveler as claimed in claim 1 (Figs. 1-2), further comprising a PLC control unit and/or control by an operator, wherein the PLC control unit has a data medium containing different stress profile models as a function of the mechanical properties of different materials of the strip to be leveled, and the PLC control unit is configured to select one of the related leveling models for providing different non-linear penetration profiles in the form of control signals sent to a vertical adjustment actuator of the each roll of the successive leveling rolls (Para. [0037]; the system is adjusted by the operator according to the “dimensional characteristics and mechanical properties of the strip to be leveled,” and it is noted that this claim only requires one of the PLC control unit or control by an operator).
Regarding claim 11, Tondo teaches the leveler as claimed in claim 1 (Figs. 1-2), wherein the at least three vertical gaps between the first pairs of successive upper and lower rolls have a first profile of non-linear penetration values on an operator side (Fig. 9; for line 73, the first three vertical gaps result in a profile having a concave shape) and at least three vertical gaps between the second pairs of successive upper and lower rolls have a second profile of non-linear penetration values different from the first profile on the motor side (Fig. 9; for line 73, the second three vertical gaps result in a profile having a convex shape, i.e., different than the first profile), in which the first and second pairs of rolls made up of different rolls (Fig. 1; the rolls are different).
Regarding claim 13, Tondo teaches the leveler as claimed in claim 1 (Figs. 1-2), wherein curved line is convex or concave (Fig. 9; for line 73, the first three vertical gaps result in a profile form a concave shape in the pass line direction and the second three vertical gaps form a profile having a convex shape in the pass line direction).
Claim 3-6 is rejected under 35 U.S.C. 103 as being unpatentable over Tondo in view of Hausmann in further view of U.S. 2015/0251235 A1 to Smith.
Regarding claim 3, modified Tondo teaches the leveler as claimed in claim 1 (Figs. 1-2) further comprising a first leveling assembly (Fig. 1).
However, Tondo fails to explicitly teach the leveler further comprising at least one second leveling assembly, wherein the two upper rolls and the two lower rolls of the at least one leveling assembly are arranged in the at least one second leveling assembly, the at least one second leveling assembly comprises an upper cassette and a lower cassette of a multi-roll leveler, in which the upper rolls are in the upper cassette and the lower rolls are in the lower cassette; at least one of the upper and lower cassettes incorporates, for each of the rolls thereof, an individual vertical adjustment for each roll in relation to the respective cassettes, in which the adjustment includes a mechanical actuator or servomotor.
Smith teaches a multi-roll leveler system (Fig. 1B) comprising at least one first and one second leveling assembly (Fig. 1B, Para. [0034]; the leveler has leveling assemblies 114, 115, and 116).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the leveler of Tondo to include the first, entry leveling assembly of Smith so that the work performed by the rolls at different areas of the leveler can be controlled to better suit the work required for the sheet at that location with the first, entry rolls subjecting the sheet to greater stress so that the second set of rolls may better shape the strip (Smith, Paras. [0034]-[0035] and [0038]-[0039]; discussing that separating the rolls into different assemblies allows the entry and exit rolls to have different torque or speed and the entry rolls exerting a greater stress on the sheet so that the shape and properties of the sheet is easier to change).
Further, modifying Tondo to include a first, entry leveling assembly results in the leveling assembly of Tondo becoming the second leveling assembly comprising the two upper rolls and the two lower rolls are arranged in the at least one second leveling assembly (Fig. 1; Paras. [0005]-[0006]), the second leveling assembly comprises an upper cassette 14 and a lower cassette 13 of a multi-roll leveler, in which the upper rolls are in the upper cassette 14 and the lower rolls are in the lower cassette 13 (Figs. 1-2; Paras. [0005]-[0006]).
Hausmann teaches a multi-roll leveler (Abstract; Fig. 2) comprising an individual vertical adjustment element 12, 13 for adjusting each roll in relation to the respective cassettes, in which the adjustment element includes a mechanical actuator or servomotor (Fig. 2; P. 8, Lns. 25-29 and P. 10, Lns. 23-25; each roll has a vertical adjusting element 12, 13 that is machine actuated, i.e., mechanically actuated).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the upper and lower cassettes of the second leveling assembly in the leveler of modified Tondo to include the individual vertical adjustment elements of Hausmann so that the rolls can be better positioned and adjusted depending on the deformities and shape of the sheet and the desired straightening operation (Hausmann, P. 10, Ln. 35 through P. 11, Ln. 6).
Regarding claim 4, modified Tondo teaches the leveler as claimed in claim 1 (Figs. 1-2).    
Tondo fails to explicitly teach a second leveling assembly that comprises upper rolls and lower rolls, the upper rolls and the lower rolls of the at least one leveling assembly and the second leveling assembly being split between the least one leveling assembly and the second leveling assembly.
Smith teaches a multi-roll leveler system (Fig. 1B) in which the rolls are split up into multiple leveling assemblies (Fig. 1B, Para. [0034]; the leveler has leveling assemblies 114, 115, and 116).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the leveler of Tondo to separate the rolls into multiple leveling assemblies as taught by Smith so that the work performed by the rolls at different areas of the leveler can be controlled to better suit the work required for the sheet at that location (Smith, Para. [0034]; discussing that separating the rolls into different assemblies allows the entry and exit rolls to have different torque or speed). It is noted that providing a second leveling assembly including rolls results in the two upper rolls and the two lower rolls being split between the at least one leveling assembly and second leveling assembly.
Regarding claim 5, modified Tondo teaches the leveler as claimed in claim 4 (Figs. 1-2), further comprising the first rolls of the second leveling assembly are arranged using non-linear penetration values in a concave or a convex manner, the non-linear penetration values being greater than the linear penetration values (Fig. 9; line 73 shows the non-linear penetration values are in a concave manner and at least the first two values are great than the linear values).
Regarding claim 6, modified Tondo teaches the leveler as claimed in claim 5 (Figs. 1-2), further comprising the second leveling assembly has several pairs of upper and lower cassettes arranged in succession along the pass line direction (modified Tondo has a second assembly 115, 116 including two assemblies in succession, as shown in Smith Fig. 1B, and the assemblies would include the upper and lower cassettes of Tondo).
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tondo in view of Hausmann in further view of U.S. 4286452 A to Schneider.
Regarding claim 9, modified Tondo teaches the leveler as claimed in claim 2 (Figs. 1-2). 
However, modified Tondo fails to explicitly teach a second leveling assembly that includes 2.2 times as many rolls as the at least one first leveling assembly.
Schneider teaches a multi-roll leveler for straightening elongated workpieces (Abstract) including a first leveling assembly including the first three rolls of the straightening assembly (Fig. 1; Col. 2, Lns. 59-68 and Col. 3, Lns. 63-67).
It would have been obvious to one of ordinary skill in the art before the effective date to modify the system of Tondo to include the first leveling system of Schneider so that the workpiece being introduced can be properly centralized and passed to the rest of the straightening assembly regardless of its shape (Schneider, Col. 2, Lns. 14-58).
Further, modified Tondo teaches the second leveling assembly having at least 2.2 times as many rolls as the first leveling assembly because the first 3 rolls are separated into the first assembly and the second assembly includes the remaining at least 7 rolls, i.e., approximately 2.2 times as many rolls.
Regarding claim 12, modified Tondo teaches the leveler as claimed in claim 2 (Figs. 1-2).
However, modified Tondo fails to explicitly teach the second leveling assembly includes between 2.5 and 6 times as many rolls as the first leveling assembly.
Schneider teaches a multi-roll leveler for straightening elongated workpieces (Abstract) including a first leveling assembly including the first three rolls of the straightening assembly (Fig. 1; Col. 2, Lns. 59-68 and Col. 3, Lns. 63-67).
It would have been obvious to one of ordinary skill in the art before the effective date to modify the system of Tondo to include the first leveling system of Schneider so that the workpiece being introduced can be properly centralized and passed to the rest of the straightening assembly regardless of its shape (Schneider, Col. 2, Lns. 14-58).
Further, modified Tondo teaches the second leveling assembly having at least 2.5 and 6 times as many rolls as the first leveling assembly because the first 3 rolls are separated into the first assembly and the second assembly includes the remaining 16 rolls, i.e., 5.33 times the rolls.
Response to Arguments
Applicant’s amendments and remarks filed on May 20, 2022 with respect to the claim rejections under 35 USC 112 have been fully considered and are persuasive.  The rejections under 112 of claims 1-13 have been withdrawn. 
Applicant’s amendments and remarks with respect to the rejections of claims 1-13 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the combination of prior art discussed in the rejection below rendering the new claim language obvious.
In particular, it is noted that independent claim 1 is directed to an apparatus at least one leveling assembly including a row of upper rolls and a row of lower rolls, and the longitudinal axes of at least two upper rolls and the longitudinal axes of at least two lower rolls being arranged respectively above and below the pass-line to form three vertical penetration gaps into the pass-line having a profile of non-linear imbrication values that is curved relative to a profile of linear imbrication values.  As discussed above, the combination of Tondo and Hausmann results in a leveler having all of the structural features of the claimed leveler, and the upper and lower rolls are each independently adjustable in the apparatus of Tondo modified by Hausmann, which results in the apparatus being capable of having the upper and lower rolls positioned to form the three vertical penetration gaps having a profile of non-linear imbrication values that is curved relative to a profile of linear imbrication values.  Thus, modified Tondo teaches the structure of the claimed apparatus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725